Third District Court of Appeal
                               State of Florida

                       Opinion filed February 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1321
                      Lower Tribunal No. F16-16155
                          ________________


                             Derrick Barrett,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, John
Schlesinger, Judge.

     Carlos J. Martinez, Public Defender, and James A. Odell and Andrew
Stanton, Assistant Public Defenders, for appellant.

      Ashley Moody, Attorney General, and Kseniya Smychkouskaya,
Assistant Attorney General, for appellee.


Before LOGUE, HENDON and LOBREE, JJ.

     PER CURIAM.

     Affirmed. See State v. DiGuilio, 491 So. 2d 1129 (Fla. 1986).